 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JANA A.,

 9                              Plaintiff,                   Case No. C19-5722 MLP

10          v.                                               ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
                                         I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her application for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     at steps two, three, and five of his decision, and in assessing her residual functional capacity
17
     (“RFC”) and the medical opinion evidence. (Dkt. # 14 at 2.) As discussed below, the Court
18
     REVERSES the Commissioner’s final decision and REMANDS the matter for further
19
     administrative proceedings under sentence four of 42 U.S.C. § 405(g).
20
                                             II.   BACKGROUND
21
            Plaintiff was born in 1970, has a high school diploma and some college education, and
22
     has worked as a military contractor overseas; in retail, human resources, and scheduling jobs at
23




     ORDER - 1
 1   Home Depot; and as a cashier. AR at 24, 43-67. Plaintiff was last gainfully employed in August

 2   2015. Id. at 321.

 3             In May 2016, Plaintiff applied for benefits, alleging disability as of August 23, 2015. AR

 4   at 265-72. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff

 5   requested a hearing. Id. at 171-79, 182-96. After the ALJ conducted a hearing on March 6, 2018

 6   (id. at 34-108), the ALJ issued a decision finding Plaintiff not disabled. Id. at 15-26.

 7             Utilizing the five-step disability evaluation process,1 the ALJ found:

 8             Step one: Plaintiff has not engaged in substantial gainful activity since the alleged onset
               date.
 9
               Step two: Plaintiff’s lumbar spine degenerative disc disease, generalized anxiety disorder,
10             major depressive disorder, obesity, and post-traumatic stress disorder are severe
               impairments.
11
               Step three: These impairments do not meet or equal the requirements of a listed
12             impairment.2

13             RFC: Plaintiff can perform sedentary work with additional limitations: she can never
               climb ladders, ropes, or scaffolds, but can occasionally climb ramps and stairs. She can
14             occasionally perform other postural activites such as balancing, stooping, kneeling,
               crouching, and crawling. She can have occasional use of foot controls bilaterally, and can
15             have occasional exposure to vibration and extreme cold. She can understand, remember,
               and apply detailed, but not complex, instructions. She cannot work in a fast-paced,
16             production-type environment.

17             Step four: Plaintiff cannot perform past relevant work.

18             Step five: As there are jobs that exist in significant numbers in the national economy that
               Plaintiff can perform, Plaintiff is not disabled.
19
     AR at 15-26.
20

21

22

23
     1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
 1          As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

 2   Commissioner’s final decision. AR at 1-6. Plaintiff appealed the final decision of the

 3   Commissioner to this Court.

 4                                    III.    LEGAL STANDARDS

 5          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 6   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 7   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 8   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 9   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

10   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

11   alters the outcome of the case.” Id.

12          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

13   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

14   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

15   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

16   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

17   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

18   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

19   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

20   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

21

22

23




     ORDER - 3
 1                                         IV.     DISCUSSION

 2          A.      The ALJ Did Not Err at Step Two

 3          The ALJ noted that although Bonnie Anderson, PA-C, had diagnosed Plaintiff with

 4   fibromyalgia, Ms. Anderson was not an acceptable medical source and thus the ALJ did not

 5   include this condition in the list of Plaintiff’s severe medically determinable impairments at step

 6   two. See AR at 18. Under the regulations, a medically determinable impairment must be

 7   diagnosed by an acceptable medical source. See 20 C.F.R. §§ 404.1521, 416.921.

 8          Plaintiff contends that the ALJ failed to recognize that Ms. Anderson’s fibromyalgia

 9   diagnosis was affirmed by an acceptable medical source, Shawn Andrews, MD, and therefore the

10   ALJ should have included it at step two. (Dkt. # 14 at 12 (citing AR at 925-26).) But the

11   treatment notes cited by Plaintiff do not include a fibromyalgia diagnosis. AR at 925-26. Rather,

12   Ms. Anderson only noted “fibro type pain.” (Id. at 925. Ms. Anderson does mention chronic pain

13   syndrome, and references Plaintiff’s lower back pain, which is consistent with the ALJ’s finding

14   that Plaintiff’s lumbar spine degenerative disc disease is a severe impairment. Id. at 18, 925.

15   Moreover, Plaintiff has not pointed to any functional limitations that were omitted as a result of

16   the ALJ’s failure to account for either fibromyalgia or chronic pain syndrome. Thus, Plaintiff has

17   not shown that the ALJ harmfully erred in failing to include fibromyalgia as a medically

18   determinable impairment at step two. See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017)

19   (“[S]tep two was decided in [claimant’s] favor after both hearings. He could not possibly have

20   been prejudiced. Any alleged error is therefore harmless and cannot be the basis for a remand.”).

21          B.      The ALJ Did Not Err at Step Three

22          Plaintiff contends that her mental disorders satisfy Listings 12.04, 12.06, and 12.15,

23   which include three paragraphs each: A, B, and C. (Dkt. # 13 at 5.) In order to satisfy Listings




     ORDER - 4
 1   12.04, 12.06, or 12.15, a claimant must satisfy either paragraphs A and B or paragraphs A and C.

 2   See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00A(2). In this case, the ALJ found that Plaintiff

 3   did not satisfy a listing for her mental impairments because she did not satisfy the “paragraph B”

 4   criteria, given that none of her functional limitations were found to be marked or extreme. AR at

 5   19. Plaintiff contends that the ALJ should have found that her limitations in her ability to interact

 6   with others should have been rated “extreme,” rather than “mild.”

 7           At step three, the ALJ explained why he found Plaintiff’s social limitations to be mild:

 8           The claimant testified that after she left her job, she felt like she could not deal with
             people. However, she then went on to work at a gas station. When questioned about
 9           how she was able to deal with people at the gas station, she stated that she did not
             want to, but she did it because she had to for her job. This shows that the claimant
10           does have an ability to interact with others when needed for a job. The claimant
             also indicated that she keeps in touch with friends occasionally and keeps contact
11           with her family in Georgia about twice a month ([AR at 426]). She has a stable
             relationship with her fiancé, which she has maintained throughout the period at
12           issue. She likes getting out and going to yard sales ([id. at 698]). She has reported
             going to Bingo once a month ([id. at 286]). She indicated that her friends do most
13           of her shopping due to not being able to walk for a long time ([id. at 285]).

14   AR at 19. Plaintiff argues that the activities cited by the ALJ do not show that she can interact

15   with the public in a work setting on a sustained basis.

16           In disputing the ALJ’s interpretation of the evidence, Plaintiff relies on her reports of

17   problems grocery shopping or being at the mall, as evidence that her social limitations are more

18   severe than “mild.” (Dkt. # 14 at 9 (citing AR at 86, 1080, 1088).) Plaintiff also argues that her

19   ability to interact with her significant other and her family is irrelevant, and that her yard sale

20   shopping and Bingo did not necessarily involve much social interaction. (Id. at 11.) Plaintiff also

21   contends that the ALJ erred in relying on her ability to interact in her gas station job, given that

22   she worked at that job prior to her alleged onset of disability. (Id. at 9.)

23




     ORDER - 5
 1           Plaintiff worked at the gas station in the months leading up to her alleged disability onset,

 2   which is admittedly not during the adjudicated period, but Plaintiff testified that she left the gas

 3   station job due to her physical issues rather than because of her ability to interact with people.

 4   AR at 66-67, 75-76. Thus, Plaintiff’s demonstrated ability to interact with people in this job is

 5   relevant to her ability to interact with people during the adjudicated period, given that there is no

 6   evidence that Plaintiff’s social abilities diminished at the time of her alleged onset. The ALJ

 7   reasonably presumed that Plaintiff continued to be able to interact to the degree she had been

 8   able to interact before her alleged onset date. Although Plaintiff claims in her reply brief that her

 9   “conditions deteriorated as she was increasingly unable to maintain work” (dkt. # 16 at 3), she

10   cites no objective evidence supporting a contention that her social limitations became more

11   severe during the adjudicated period. As discussed infra, the ALJ discounted Plaintiff’s self-

12   reports and thus any reference to her own statements of worsening social limitations is

13   unavailing here.

14           Moreover, to the extent that Plaintiff points to evidence that purportedly conflicts with

15   the ALJ’s finding of “mild” social limitations: the Court declines Plaintiff’s invitation to reweigh

16   the evidence in a manner more favorable to Plaintiff. To the extent that the record contains

17   conflicts regarding the extent of Plaintiff’s social capabilities, it is the ALJ who is tasked with

18   resolving those conflicts and Plaintiff has not shown that the ALJ’s step-three findings are

19   unsupported by substantial evidence. See Treichler v. Comm’r of Social Sec. Admin., 775 F.3d

20   1090, 1098 (9th Cir. 2014) (“[W]e leave it to the ALJ to determine credibility, resolve conflicts

21   in the testimony, and resolve ambiguities in the record.”). Plaintiff has not shown that the ALJ’s

22   finding that the record supported a finding of “mild” social limitations was unreasonable, and

23   Plaintiff has therefore failed to establish error in the step-three findings.




     ORDER - 6
 1          C.      The ALJ Did Not Err in Assessing the Medical Opinion Evidence

 2          Kimberly Wheeler, Ph.D., performed psychological evaluations of Plaintiff in 2016 and

 3   2018 and completed DSHS form opinions describing her symptoms and limitations. AR at 425-

 4   29, 1087-91. The ALJ summarized Dr. Wheeler’s findings and gave them little weight, finding

 5   the 2016 conclusions to be inconsistent with the “generally intact” mental status examination. Id.

 6   at 23. The ALJ discounted the 2018 conclusions as inconsistent with the mental status

 7   examination, which was mostly within normal limits, and because Dr. Wheeler’s opinion was

 8   based largely on Plaintiff’s non-credible subjective reports. Id.

 9          Plaintiff argues that an examining psychologist must rely on a claimant’s subjective

10   reports in evaluating his or her complaints. (Dkt. # 14 at 13.) That may be true, but that is why an

11   ALJ’s evaluation of the reliability of Plaintiff’s allegations is so crucial in a case involving

12   psychological impairments. Here, the ALJ explained that he discounted Plaintiff’s subjective

13   reports because she had limited treatment for her physical and mental issues, and because her

14   activities of daily living were inconsistent with the allegations. AR at 21-22. Plaintiff does not

15   assign error to the ALJ’s assessment of her subjective reporting (dkt. # 14 at 2), which is fatal to

16   her argument here because Dr. Wheeler’s opinion report repeatedly quotes Plaintiff’s subjective

17   reporting. See, e.g., AR at 1088 (“clinical findings” section consisting of self-report). Given that

18   the ALJ discounted Plaintiff’s subjective reporting, which Plaintiff does not challenge, the ALJ

19   was entitled to discount Dr. Wheeler’s opinion based on her reliance on Plaintiff’s self-reporting.

20   See Bray v. Comm’r of Social Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (“As the district

21   court noted, however, the treating physician’s prescribed work restrictions were based on Bray’s

22   subjective characterization of her symptoms. As the ALJ determined that Bray’s description of

23




     ORDER - 7
 1   her limitations was not entirely credible, it is reasonable to discount a physician’s prescription

 2   that was based on those less than credible statements.”).

 3          Plaintiff goes on to suggest that the mental status examinations bear no relevance to Dr.

 4   Wheeler’s conclusions, and thus the ALJ erred in discounting Dr. Wheeler’s opinions based on

 5   purported inconsistency between them. (Dkt. # 14 at 13.) This argument is not persuasive,

 6   because the mental status examinations addressed, for example, Plaintiff’s memory and

 7   concentration abilities, which are relevant to Plaintiff’s ability to remember instructions. See AR

 8   at 427, 429, 1089, 1091. Dr. Wheeler found Plaintiff’s memory and concentration to be intact,

 9   and yet found Plaintiff to be moderately limited in her ability to understand, remember, and

10   persist in tasks by following detailed instructions. Id. The ALJ did not err in finding these aspects

11   of Dr. Wheeler’s opinions to be inconsistent, or in discounting them on that basis. See Morgan v.

12   Comm’r of Social Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999) (ALJ appropriately considers

13   internal inconsistencies within and between physicians’ reports).

14          C.      The ALJ Did Not Err in Assessing Plaintiff’s RFC

15          Plaintiff argues that the ALJ erred in finding certain mild and moderate limitations in the

16   “paragraph B” criteria at step three, and yet failing to account for those limitations in the RFC

17   assessment. (Dkt. # 14 at 13-14.) This argument rests on a misapprehension of the difference

18   between the step-three inquiry and the RFC assessment: at step three, the ALJ considers the

19   severity of the medically determinable impairments, while the RFC is formulated to define the

20   most the claimant can do despite the limitations caused by his or her impairments. See Social

21   Security Ruling 96-8p, 1996 WL 374184, at *4 (Jul. 2, 1996) (“The adjudicator must remember

22   that the limitations identified in the “paragraph B” and “paragraph C” criteria are not an RFC

23   assessment but are used to rate the severity of mental impairment(s) at steps 2 and 3 of the




     ORDER - 8
 1   sequential evaluation process.”); 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1) (RFC “is the most

 2   you can still do despite your limitations”).

 3          Plaintiff goes on to posit that various limitations should have been included in the ALJ’s

 4   RFC assessment, but cites no credited evidence establishing the existence of those limitations.

 5   (Dkt. # 14 at 14-16.) To the extent that Plaintiff relies on Dr. Wheeler’s opinions to establish

 6   those limitations, as explained supra, the ALJ properly discounted Dr. Wheeler’s opinions, and

 7   thus Plaintiff does not show error in the ALJ’s decision by pointing to Dr. Wheeler’s discredited

 8   opinions.

 9          D.      The ALJ Erred at Step Five

10          Plaintiff challenges the ALJ’s reliance on the specific jobs identified at the hearing by the

11   vocational expert (“VE”) in reaching the step-five determination, specifically jobs requiring

12   level-three reasoning, which Plaintiff argues exceeds her RFC. (Dkt. # 14 at 17.)

13          The ALJ’s RFC assessment limits Plaintiff to performing “detailed, but not complex,

14   instructions.” AR at 20. A job with level-three reasoning requires a person to “[a]pply

15   commonsense understanding to carry out instructions furnished in written, oral, or diagrammatic

16   form. Deal with problems involving several concrete variables in or from standardized

17   situations.” Dictionary of Occupational Titles (“DOT”), App. C. The DOT’s reference to

18   multiple variables suggests a degree of complexity beyond that contemplated in the RFC

19   assessment. Indeed, many district courts in the Ninth Circuit have explicitly found an RFC

20   restriction similar to Plaintiff’s to be incompatible with level-three reasoning, although the Ninth

21   Circuit itself has not ruled on this issue. See Pugh v. Comm’r of Social Sec., 2019 WL 3936192,

22   at *5 (E.D. Cal. Aug. 20, 2019) (collecting cases).

23




     ORDER - 9
 1           The Pugh court did acknowledge a case from this district finding that a limitation to

 2   simple and detailed tasks was compatible with level-three reasoning, but Pugh found its

 3   reasoning unpersuasive. 2019 WL 3936192, at *5 (citing Hockett v. Colvin, 2017 WL 218801, at

 4   *2 (W.D. Wash. Jan. 19, 2017)). The Court also finds Hockett’s reasoning to be unpersuasive

 5   here, because Plaintiff’s RFC explicitly restricted her from complex instructions, where as the

 6   claimant in Hockett was found to be able to perform simple and detailed tasks, without any

 7   specific limitation as to complexity. See 2017 WL 218801, at *1. It is the ALJ’s explicit finding

 8   that Plaintiff could not carry out complex instructions that suggests a conflict with level-three

 9   reasoning here.

10           The Commissioner contends that Meissl v. Barnhart supports affirming the ALJ’s

11   decision (dkt. # 15 at 12-13), but Meissl is inapposite. In Meissl, the claimant was restricted to

12   performing simple tasks at a routine or repetitive pace, and the court found that restriction to be

13   compatible with level-two reasoning. 403 F.Supp.2d 981, 983-84 (C.D. Cal. 2005). The RFC

14   restrictions in this case are distinguishable from those in Meissl, and the issue presented here is

15   whether the RFC restrictions are consistent with level-three reasoning. Thus, Meissl does not

16   resolve the issue presented to this Court.

17           Under these circumstances, the Court finds that there is an apparent conflict between the

18   ALJ’s RFC assessment and the DOT definitions of most3 of the jobs relied upon at step five, and

19   the ALJ erred in failing to address this conflict at the hearing or in the decision. See also Pinto v.

20   Massanari, 249 F.3d 840, 847 (9th Cir. 2001) (“We merely hold that in order for an ALJ to rely

21
     3
       See DOT 249.587-018, 1991 WL 672349 (Jan. 1, 2016) (document preparer); DOT 299.357-014, 1991
22   Wl 672624 (Jan. 1, 2016) (telephone solicitor); DOT 237.367-010, 1991 WL 672185 (appointment clerk);
     DOT 379.367-010, 1991 WL 673244 (Jan. 1, 2016) (surveillance system monitor). The ALJ did rely on
23   one job requiring level-two reasoning, but this job does not exist in significant numbers in the national
     economy that Plaintiff can perform. See AR at 26 (discussing the addresser job). Thus, the error with
     respect to the jobs requiring level-three reasoning is not harmless.


     ORDER - 10
 1   on a job description in the [DOT] that fails to comport with a claimant’s noted limitations, the

 2   ALJ must definitively explain this deviation.”).

 3                                        V.      CONCLUSION

 4          For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

 5   case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

 6   405(g). On remand, the ALJ should reconsider the step-five findings and obtain additional VE

 7   testimony if needed, and revisit any other parts of the decision as necessary.

 8          Dated this 26th day of February, 2020.

 9


                                                          A
10

11                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 11
